
	

114 HR 4769 IH: To repeal the Advanced Technology Vehicles Manufacturing Incentive Program.
U.S. House of Representatives
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4769
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2016
			Mr. Russell introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To repeal the Advanced Technology Vehicles Manufacturing Incentive Program.
	
	
		1.Advanced Technology Vehicles Manufacturing Incentive Program repeal
 (a)Cessation of authorityEffective on the date of enactment of this Act, the Secretary of Energy may not make any additional awards or loans under section 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013).
 (b)RepealUpon the repayment, in accordance with the terms of the loan agreements, of all loans made before the date of enactment of this Act under subsection (d) of such section, section 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013) is repealed.
			
